In the
United States Court of Appeals
                For the Seventh Circuit
                          ____________

No. 02-1762
UNITED STATES OF AMERICA,
                                                Plaintiff-Appellee,
                                 v.

FRANCES ROXANNE FRANKS,
                                            Defendant-Appellant.
                          ____________
            Appeal from the United States District Court
     for the Southern District of Indiana, Indianapolis Division.
          No. 1:01CR00031—Sarah Evans Barker, Judge.
                          ____________
   ARGUED OCTOBER 2, 2002—DECIDED OCTOBER 17, 2002
                     ____________

 Before BAUER, EASTERBROOK, and ROVNER, Circuit
Judges.
  EASTERBROOK, Circuit Judge. Roxanne Franks has been
convicted of mail fraud. She contends that her real crime is
embezzlement, though it is hard to see how this character-
ization would do her much good (unless the state prosecutor
declined to proceed), for her guilt of that offense is clear and
her federal sentence is only six months’ imprisonment.
  Franks worked at a medical clinic. Between July 1999
and August 2000 she took almost 450 checks that the clinic
had received to pay for services rendered. She deposited
these checks in her personal bank account. The bank then
2                                               No. 02-1762

forwarded the checks for collection using interstate couri-
ers. (The mail fraud statute, 18 U.S.C. §1341, makes it
unlawful to use any interstate delivery system, not just the
mails, to perpetrate frauds and swindles.) According to
Franks, this use of interstate transportation did not facil-
itate the deceit of her employer; it just adjusted the ac-
counts among the potential victims (the patients, their
insurers, the clinic, and the banks). And when use of the
mails does no more than determine where a loss falls,
§1341 has not been violated. United States v. Maze, 414
U.S. 395 (1974); Parr v. United States, 363 U.S. 370 (1960);
Kann v. United States, 323 U.S. 88 (1944). Only when inter-
state transit plays some part in the scheme’s success has
this crime been committed. Franks relies particularly on
Kann, which held that the use of interstate means to collect
a check did not offend §1341 because the scheme was com-
plete as soon as the depository bank paid the check:
    The banks which cashed or credited the checks,
    being holders in due course, were entitled to collect
    from the drawee bank in each case and the drawer
    had no defense to payment. The scheme in each
    case had reached fruition. The persons intended to
    receive the money had received it irrevocably. It
    was immaterial to them, or to any consummation of
    the scheme, how the bank which paid or credited
    the check would collect from the drawee bank. It
    cannot be said that the mailings in question were
    for the purpose of executing the scheme, as the
    statute requires.
323 U.S. at 94.
  Kann predates the Uniform Commercial Code, which
makes it easy for a customer’s bank to reverse the credit if
the instrument cannot be collected. Franks deposited the
checks into her personal account. Even if she drew off the
embezzled funds promptly, her own funds remained and
No. 02-1762                                               3

could have been debited to cover the loss, had the checks
not been sent out of state and paid in due course. This
made interstate transportation essential to the scheme’s
success. (After Pereira v. United States, 347 U.S. 1 (1954),
a contention that Franks did not know that interstate
means would be used to collect would be untenable and is
not made.) What is more, the offense defined by §1341 is
the scheme to defraud, not the individual mailing in iso-
lation. The prosecutor in Kann charged three schemes of
one check apiece, which led to the Court’s reply that each
scheme had succeeded before the solitary check reached the
drawee bank. The prosecutor charged Franks with one
scheme covering 449 checks over 14 months. If the early
checks had not been sent interstate and cleared, the later
checks would not have been credited to Franks’ account,
and her scheme would have been foiled. Thus here, as in
Schmuck v. United States, 489 U.S. 705 (1989), the inter-
state transportation facilitated the repetition of acts that
were vital to making the scheme profitable. The evidence
supports the conviction, which therefore is
                                                 AFFIRMED.


A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                  USCA-02-C-0072—10-17-02